In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
COURTNEY GOLDIN,         *                           No. 10-711V
                         *
             Petitioner, *                           Special Master Moran
                         *
v.                       *                           Filed: November 21, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Human papillimavirus
AND HUMAN SERVICES,      *                           (“HPV”) vaccine; acute disseminated
                         *                           encephalomyelitis (“ADEM”).
             Respondent. *
*********************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Justine Daigneault, United States Dep’t of Justice, Washington, DC, for
Respondent.

                              UNPUBLISHED DECISION1

       On November 20, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Courtney Goldin on October 19, 2010. In her
petition, Ms. Goldin alleged that the Human papillomavirus (“HPV”) vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a),
and which she received on December 18, 2007, caused her to suffer from acute
disseminated encephalomyelitis (“ADEM”). Petitioner represents that there has
been no prior award or settlement of a civil action for damages on her behalf as a
result of her condition.

      Respondent denies that the HPV immunization caused petitioner’s ADEM or
any other injury or her current condition.
       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum of $50,000.00 in the form of a check payable to petitioner,
        Courtney Goldin. This amount represents compensation for all
        damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 10-711V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:10-vv-00711-UNJ Document 91 Filed 11/20/14 Page 1 of 5
Case 1:10-vv-00711-UNJ Document 91 Filed 11/20/14 Page 2 of 5
Case 1:10-vv-00711-UNJ Document 91 Filed 11/20/14 Page 3 of 5
Case 1:10-vv-00711-UNJ Document 91 Filed 11/20/14 Page 4 of 5
Case 1:10-vv-00711-UNJ Document 91 Filed 11/20/14 Page 5 of 5